Citation Nr: 1107614	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  08-27 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 
II, claimed as secondary to asbestos exposure.

2.  Entitlement to service connection for arthritis, claimed as 
secondary to asbestos exposure.

3.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for bilateral 
sensorineural hearing loss, also claimed as secondary to service-
connected sinusitis, has been submitted and, if so, whether 
service connection is warranted.

4.  Entitlement to service connection for sleep apnea, also 
claimed as secondary to service-connected sinusitis.

5.  Entitlement to an increased rating greater than 10 percent 
for chronic sinusitis.

6.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from August 
1960 to August 1964.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from November 2007 and February 2009 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The Veteran had a hearing before the Board in 
November 2010 and the transcript is of record.

The February 2009 rating decision, in pertinent part, reopened 
the Veteran's hearing loss claim and denied it on the merits.  
Regardless of the RO's actions, the Board is required to consider 
whether new and material evidence has been received warranting 
the reopening of the previously denied claim. See Barnette v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. 
App. 237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had been 
submitted to reopen the veteran's previously and finally denied 
claims). Thus, the issue on appeal has been characterized as 
shown above.

Within the Veteran's testimony before the Board in 
November 2010, the Veteran raised the issues of 
entitlement to service connection for "ringing in the 
ears" (tinnitus) and headaches, secondary to his 
sinusitis.  The tinnitus claim was previously denied by 
the RO, but is not properly on appeal here.  It appears 
the Veteran may be trying to reopen the claim in addition 
to raising a new claim seeking entitlement to service 
connection for headaches, but these issues have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for sleep apnea, 
also claimed as secondary to his service connected sinusitis 
disability; entitlement to an increased rating for sinusitis; and 
entitlement to a total disability rating based on individual 
unemployability (TDIU) are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will notify 
the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  On November 15, 2010, prior to the promulgation of a decision 
in the appeal, VA received notification from the Veteran that a 
withdrawal of the issues seeking entitlement to service 
connection for diabetes mellitus, type II and arthritis, both 
claimed as due to asbestos exposure, is requested.

2.  Unappealed September 2005 and March 2006 rating decisions, in 
pertinent part, denied service connection for bilateral 
sensorineural hearing loss finding the medical evidence did not 
support a current diagnosis of hearing loss associated with 
military service. 

3.  In regard to the Veteran's hearing loss, evidence received 
since the March 2006 decision raises a reasonable possibility of 
substantiating the claim.

4.  The Veteran currently has bilateral sensorineural hearing 
loss, but there is no competent evidence that shows a causal link 
between his condition and his service-connected sinusitis or any 
other incident of service; hearing loss was not manifest within 
one year following service discharge.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal seeking service 
connection for diabetes mellitus, type II and arthritis by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2010).

2.  The March 2006 rating decision that denied the claim for 
entitlement to service connection for sensorineural hearing loss 
is final, but evidence received since March 2006 in relation to 
the hearing loss claim is new and material, and, therefore the 
claim may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.1100 (2010).

3.  The Veteran's hearing loss is not proximately due to or the 
result of any incident of his military service, service-connected 
disease or injury, to include service-connected sinusitis, nor 
may it be presumed to have occurred therein.  38 U.S.C.A. § 1110, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §  3.303, 3.304, 
3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  With regard to the new and material issue, 
the claim is being reopened and, therefore, any deficiencies with 
regard to notice are considered non-prejudicial.  Similarly, with 
regard to the withdrawn claims, since there remains no issue on 
appeal for the Board to adjudicate, any deficiency with regard to 
notice is considered non-prejudicial.

With regard to the reopened claim seeking entitlement to service 
connection for hearing loss, the notice requirements were met in 
this case by a letter sent to the Veteran in November 2008.  That 
letter advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of evidence. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).   The letter also explained how disability ratings 
and effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The RO provided the Veteran an appropriate VA examination in May 
2010.  The examination is adequate because it is based on a 
thorough examination, a description of the Veteran's pertinent 
medical history, a complete review of the claims folder and 
appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-
25 (2007) (holding an examination is considered adequate when it 
is based on consideration of the appellant's prior medical 
history and examinations and also describes the disability in 
sufficient detail so that the Board's evaluation of the 
disability will be a fully informed one).  Further examination or 
opinion is not needed because, at a minimum, there is no 
persuasive and competent evidence that the claimed condition may 
be associated with the Veteran's military service.  This is 
discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran and the Board may proceed to consider the merits of 
the claim.  


Withdrawal (Diabetes Mellitus, Type II; Arthritis)

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.  In the present case, the RO 
received a November 15, 2010, statement from the Veteran 
expressing his desire to "withdraw [his] current appeals for 
service connection for diabetes and arthritis."  He again 
reiterated his desire to withdraw these claims during his 
testimony before the Board in November 2010.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review these issues on appeal and they are dismissed.

New and Material Evidence (Hearing Loss)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

The Veteran's claim for service connection for hearing loss was 
initially denied in a September 2005 rating decision where the RO 
found no medical evidence of a current disability.  The claim was 
again denied in a March 2006 rating decision again finding no 
medical evidence of a current disability.  The Veteran did not 
appeal.

Rating actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement (NOD) with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. 
§§ 3.160(d), 20.201, and 20.302(a).  No correspondence regarding 
his claims was received from the appellant within the appropriate 
appeal period.  Therefore, the March 2006 rating decision is 
final.
 
At the time of the March 2006 decision, the record included 
service treatment records, silent for any treatment or findings 
consistent with hearing loss and VA outpatient treatment records 
through May 2005 also silent as to any complaints, treatment or 
diagnosis of hearing loss.

Potentially relevant evidence received since the March 2006 
decision include the Veteran's testimony, additional VA 
outpatient treatment records through February 2009 indicating a 
diagnosis of bilateral sensorineural hearing loss, a VA sinusitis 
examination dated November 2006 indicating scarring of the 
Veteran's ear drums and a VA audiological examination dated May 
2010 confirming a diagnosis of hearing loss, but opining hearing 
loss is unlikely related to service or the Veteran's service-
connected sinusitis.  

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened and 
allowed and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."  38 C.F.R. § 3.156(a), which 
defines "new and material evidence," was revised, effective 
August 29, 2001.  The instant claim to reopen was filed after 
that date, and the revised definition applies.  Under the revised 
definition, "new evidence" means evidence not previously 
submitted to agency decision makers, and "material evidence" 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

Again, when the RO denied the Veteran's hearing loss claim last 
in March 2006 it was primarily due to a lack of competent 
evidence showing a current disability.  For evidence to be new 
and material here, then, it would have to show current diagnoses 
and a reasonable possibility of nexus between his hearing loss to 
military service.  

The Veteran, in refiling his claim, also for the first time 
claimed his hearing loss may be secondary to his service-
connected sinusitis.  The Veteran also testified before the Board 
in November 2010 that he was stationed in the South Pole where he 
was tasked with drilling and cutting through over 20 miles of 
ice.  This task, he testified, exposed him to noise trauma 
including explosives and heavy drills.  He claims he had no post-
service acoustic trauma that could explain his current hearing 
loss.

The Veteran's DD-214 confirms the Veteran served in Antarctica, 
but his main MOS was a "cook."  

As explained above, however, new VA outpatient treatment records 
for the first time revealed the Veteran has in fact been 
diagnosed with hearing loss.  A November 2006 VA examination, 
moreover, noted scarring of the Veteran's eardrums as pertinent 
to the evaluation of his sinusitis.  

There is at least some new medical evidence that the Veteran 
currently has bilateral sensorineural hearing loss.  Although not 
dispositive, the new medical evidence is sufficient to reopen the 
Veteran's hearing loss claim.  The claim now being reopened, the 
Board may now consider whether service connection is warranted on 
the merits.  As indicated in the introduction, the RO also 
reopened the claim and denied it on the merits, so there is no 
prejudice with the Board continuing with a decision here.

Service Connection (Hearing Loss)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on 
the basis of a presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).  Service connection for hearing loss may be 
established based on a legal "presumption" by showing that 
either manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. 38 C.F.R. §§ 
3.307, 3.309(a).  Here, no legal presumption is applicable 
because the earliest evidence of the veteran's hearing loss is 
decades after service. 

In the absence of a presumption, in order to prevail on the issue 
of service connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).

Additionally, any disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected. See 38 C.F.R. § 3.310. Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

The Veteran claims his bilateral hearing loss is due to noise 
exposure incurred during active duty in the South Pole where he 
was tasked with drilling through over 20 miles of ice, to include 
exposure to explosives.  In the alternative, the Veteran believes 
his hearing loss was either caused by or aggravated by his 
service-connected sinusitis. 

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).

With respect to claims for service connection for hearing loss, 
the United States Court of Appeals for Veterans Claims (Court) 
has held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The Court further opined that 38 C.F.R. § 3.385, discussed below, 
then operates to establish when a hearing loss disability can be 
service connected.  Hensley at 159.

That is, for the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Veteran's DD-214 confirms the Veteran received an 
"Antarctica service medal" for his foreign service, but details 
of his mission there are not of record.  The Veteran further 
testified that his main MOS was a "cook," but during his time 
in the South Pole he had various odd jobs, to include working 
through the 20 miles of ice. 

The Veteran's service treatment records are silent as to any 
complaints, treatment or diagnoses of hearing loss.  The Board 
finds noteworthy that the Veteran had normal (15/15) "whisper" 
tests bilaterally on entrance and exit examinations in the 
military, but there are no actual audiological results documented 
in the service treatment records.  In short, there simply are no 
objective findings of in-service incurrence of chronic hearing 
loss.

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. 
§ 3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  

The crucial inquiry, then, is whether the Veteran's current 
bilateral hearing loss is related to his claimed in-service noise 
exposure, his service-connected sinusitis or any other remote 
incident in service. The Board concludes it is not. 

After service, despite the Veteran's contention that he suffered 
with hearing loss since his military service, there is no medical 
evidence of hearing loss until decades later.  VA outpatient 
treatment records from 2006 to 2009 indicate a diagnosis of 
bilateral sensorineural hearing loss, but do not indicate a nexus 
opinion or otherwise address likely etiology.

The Board notes the Veteran was afforded a VA examination in 
November 2006 with respect to his sinusitis condition and, 
therein, the examiner noted the Veteran's ear drums revealed 
scarring.  At that time, however, the examiner did not 
specifically opine that the Veteran had any disorder of the ears 
or hearing due to the Veteran's sinusitis or any other incident 
of his military service.

The Veteran was afforded a VA audiological examination in May 
2010 where, at that time, the Veteran was diagnosed with mild to 
profound bilateral sensorineural hearing loss.  With respect to 
etiology, the examiner opined that the Veteran's hearing loss 
(and tinnitus) are less likely as not caused by or the result of 
noise trauma or sinus problems in service.  As a rationale, the 
examiner explained:

Sinus conditions have the potential to affect 
Eustachian tube function but would likely cause a 
conductive loss with abnormal tympanograms.  The 
[Veteran] does not have conductive hearing loss or 
abnormal tympanograms and there was no[sic] report of 
hearing loss or tinnitus in the C-file during active 
duty.

The Board finds the examiner's opinion compelling. The conclusion 
is based on specific clinical tests and findings, and a complete 
review of the C-file, including the Veteran's service treatment 
records.  The examiner specifically noted that the type of 
hearing loss the Veteran had simply was not consistent with a 
type that would be related to sinusitis.  In light of no evidence 
of in-service complaints, treatment or diagnoses of hearing 
abnormalities in the military, the examiner further found no 
basis to link current hearing loss to military noise trauma, 
which occurred decades ago.

Also compelling, no medical provider has ever linked the 
Veteran's hearing loss to any remote incident of service, to 
include service-connected sinusitis, or otherwise conflicted with 
the VA examiner's findings. 

In short, there is no competent and probative evidence indicating 
the Veteran's current bilateral hearing loss is related to his 
in-service noise exposure or his service-connected sinusitis.  
Indeed, there is medical evidence to the contrary.  For these 
reasons, service connection must be denied. As reflected by the 
discussion above, the preponderance of the evidence is against 
the Veteran's claim. As such, the benefit-of-the-doubt rule does 
not apply, and the claim for service connection for bilateral 
hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal seeking entitlement to service connection for diabetes 
mellitus, type II, claimed as due to asbestos exposure, is 
dismissed.

The appeal seeking entitlement to service connection for 
arthritis, claimed as due to asbestos exposure, is dismissed.

New and material evidence having been submitted sufficient to 
reopen the claim seeking entitlement to service connection for 
bilateral sensorineural hearing loss, the claim is reopened and 
to that extent the appeal is granted.

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.


REMAND

The Veteran claims his sinusitis is worse than currently rated 
and prevents him from being substantially employed.  He further 
claims his sinusitis causes severe headaches, breathing problems 
and sleep apnea.

Sleep Apnea

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

In this case, the Veteran was diagnosed with sleep apnea around 
2007, over four decades after his military service.  The Veteran 
testified that he had no idea what sleep apnea was while in the 
military, but he has always had trouble breathing and sleeping 
due to his service-connected sinusitis.  Treatment for sinusitis, 
to include breathing problems, is apparent in the Veteran's 
service treatment records and, indeed, the Veteran is currently 
service-connected for sinusitis.

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected. 
See 38 C.F.R. § 3.310. Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 
216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

In this case, the Veteran has never been afforded a VA 
examination to ascertain whether the Veteran's sleep apnea could 
be etiologically related to his service-connected sinusitis.  
That is, no medical professional has ever commented on whether 
the Veteran's sleep apnea is due to or aggravated by his service-
connected sinusitis.  In light of the current medical evidence, a 
VA examination is warranted.  See McLendon, 20 Vet. App. 79.

Sinusitis and TDIU

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

In this case, the Veteran was last afforded a VA examination in 
June 2010, which was less than one year ago.  The examination 
report, however, is at odds with a prior examination afforded to 
the Veteran in November 2006.  The 2010 examination report is 
also at odds with the Veteran's testimony before the Board in 
November 2010.

For example, the Veteran testified in November 2010 that his 
sinusitis requires him to be on numerous medications, nasal 
sprays and antibiotics.  In contrast, the June 2010 VA 
examination report indicates the Veteran has not been on 
antibiotics since 2006.  The Veteran testified that his sinusitis 
causes, among other things, severe headaches throbbing through 
his neck area.  He further noted he had a doctor's appointment at 
a VA medical clinic the day after the hearing in regard to his 
headaches.  In contrast, the June 2010 VA examination report 
indicates the Veteran did not have headaches or incapacitating 
episodes due to his sinusitis.  

The June 2010 examiner also concluded the Veteran's sinusitis 
caused no occupational problems prior to his retirement in 2006.  
In contrast, the 2006 VA examiner concluded that the Veteran's 
recent 2006 surgery prevented the Veteran from passing his 
physical test to return to work as a prison guard and he was not 
trained for sedentary work.  The Veteran also testified in 
November 2010 that his sinusitis caused significant breathing 
problems, which were exacerbated by his work functions and, 
therefore, he could not return to work after his 2006 nasal 
surgery.

In light of the conflicting medical evidence, the Veteran's 
testimony that his condition may have worsened in severity since 
last evaluated, and the Veteran's testimony identifying records 
not currently in the claims folder, a new VA examination is 
warranted.

The VA should also obtain recent VA outpatient treatment records 
from February 2009 to the present, to include the identified 
doctor's appointment in November 2010 pertaining to the Veteran's 
complaints of headaches.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (indicating that federal records are considered part 
of the record on appeal since they are within VA's constructive 
possession).

The Board further notes that the Veteran's claim seeking a total 
disability rating based on individual unemployability is 
primarily based on his sinusitis symptoms.  Accordingly, the TDIU 
claim is "inextricably intertwined" with the increased rating 
sinusitis claim.  The Court has held that all issues 
"inextricably intertwined" with an issue certified for appeal, 
are to be identified and developed prior to appellate review.  
Harris v. Derwinski, 1 Vet. App. 181 (1991).  Here, the RO is 
advised that the TDIU must be adjudicated after full development 
and adjudication of the Veteran's claimed increased rating and 
service connection claims on appeal here.  Id.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records from 
the VA Medical Center in Tucson, Arizona from 
February 2009 to the present. All efforts to 
obtain VA records should be fully documented, 
and the VA facility must provide a negative 
response if records are not available.

2.  After obtaining the above records, to the 
extent available, schedule the Veteran for an 
appropriate VA examination for his claimed 
sleep apnea.  The examiner is asked to 
determine the extent and likely etiology of 
any sleep disorder found, specifically 
commenting on whether the Veteran's sleep 
apnea was caused or aggravated by his 
service-connected sinusitis or any incident 
of his military service.

Pertinent documents in the claims folder must 
be reviewed by the examiners and the 
examiners should provide a complete rationale 
for any opinion given without resorting to 
speculation resolving any conflicting medical 
opinions rendered.

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The physician should provide a 
complete rationale for any opinion 
provided.

3.  After the above records are obtained, to 
the extent available, schedule the Veteran 
for any and all appropriate examinations, to 
ascertain the current severity of his 
sinusitis and any and all complications 
thereof, to include headaches.  The 
examiner(s) must conduct all necessary tests 
to ascertain any manifestations of the 
Veteran's sinusitis.  

The examiner is also asked to provide an 
opinion of what overall effect, if any, the 
Veteran's service-connected disability(ies) 
have on his ability to obtain and retain 
employment; that is, whether it would 
preclude an average person from obtaining, or 
retaining, substantially gainful employment.  

Consideration may be given to the Veteran's 
level of education, special training, and 
previous work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by non-service-connected 
disabilities.

The claims folder must be reviewed by the 
examiner, to include a copy of this Remand, 
and the examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions.

4.  After the above is complete, and after 
development and adjudication of any 
inextricably intertwined claim is complete, 
readjudicate the Veteran's claims. If the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) to the Veteran 
and his representative, and they should be 
given an opportunity to respond, before the 
case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


